Name: Commission Regulation (EC) NoÃ 1539/2006 of 13 October 2006 adopting a plan allocating resources to the Member States to be charged against 2007 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  economic geography;  social protection;  EU finance;  processed agricultural produce;  plant product;  budget
 Date Published: nan

 14.10.2006 EN Official Journal of the European Union L 283/14 COMMISSION REGULATION (EC) No 1539/2006 of 13 October 2006 adopting a plan allocating resources to the Member States to be charged against 2007 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1) and in particular Article 6 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) In accordance with Article 2 of Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3), the Commission has to adopt a distribution plan to be financed from resources available in the 2007 budget year. The plan should lay down in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, and the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies. (2) The Member States involved in the plan for 2007 have supplied the information required in accordance with Article 1 of Regulation (EEC) No 3149/92. (3) For the purposes of resource allocation, account must be taken of experience and of the degree to which the Member States have used the resources allocated to them in previous years. (4) Article 2(3)(1)(c) of Regulation (EEC) No 3149/92 provides for the making of grants for the purchase on the market of products temporarily unavailable in intervention stocks. Since stocks of skimmed-milk powder and rice currently held by intervention agencies are very low and arrangements have already been made for their sale on the market and their distribution in the framework of Regulation (EEC) 3149/92, and since no purchases of these products are foreseen in 2006, it is necessary to fix the grant in order to allow skimmed-milk powder and rice required for the 2007 plan to be purchased on the market. Furthermore, specific provisions need to be introduced to ensure that the supply contract is properly carried out. (5) To take into account the specific necessities of certain Member States, the withdrawal of cereals in payment for rice and rice based products should be authorised, in accordance with the third subparagraph of Article 4(1)(b) of Regulation (EEC) No 3149/92. (6) Article 7(1) of Regulation (EEC) No 3149/92 provides for the transfer between Member States of products unavailable in intervention stocks of the Member State where such products are required for the implementation of an annual plan. The intra-Community transfers necessary to carry through the 2007 plan should therefore be authorised subject to the conditions provided for in Article 7 of Regulation (EEC) No 3149/92. (7) To implement the plan, the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 should be the date on which the financial year for administration of stocks in public storage starts. (8) In accordance with Article 2(2) of Regulation (EEC) No 3149/92 the Commission has consulted the major organisations familiar with the problems of the most deprived persons in the Community when drawing up the plan. (9) The measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 For 2007, the distribution of foodstuffs for the benefit of the most deprived persons in the Community under Regulation (EEC) No 3730/87 shall be supplied in accordance with the distribution plan set out in Annex I to this Regulation. Article 2 1. The grants to Member States for the purchase on the market of skimmed-milk powder and rice required for the plan referred to in Article 1 are fixed in Annex II. 2. The award to the successful tenderer of the contract for the supply of the skimmed-milk powder and rice referred to in paragraph 1 is subject to the provision by the tenderer of a security equivalent to the offer price, made out in the name of the intervention agency. Article 3 The intra-Community transfer of products listed in Annex III to this Regulation are hereby authorised subject to the conditions provided for in Article 7 of Regulation (EEC) No 3149/92. Article 4 In order to implement the plan referred to in Article 1 of this Regulation, the date of the operative event referred to in Article 3 of Regulation (EC) No 2799/98 shall be 1 October 2006. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 2006. For the Commission Jean-Luc DEMARTY Director-General for Agricultural and Rural Development (1) OJ L 352, 15.12.1987, p. 1. Regulation as amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 133/2006 (OJ L 23, 27.1.2006, p. 11). ANNEX I ANNUAL DISTRIBUTION PLAN FOR 2007 (a) Financial resources made available to implement the plan in each Member State: (in euro) Member State Allocation Belgique/BelgiÃ « 5 817 428 Ã eskÃ ¡ republika 144 453 Eesti 324 813 EllÃ ¡da 6 267 329 EspaÃ ±a 54 836 559 France 48 890 266 Ireland 217 997 Italia 70 764 888 Latvija 348 962 Lietuva 3 273 261 Luxembourg 80 707 MagyarorszÃ ¡g 7 476 638 Malta 384 792 Polska 41 343 047 Portugal 14 086 552 Slovenija 1 272 606 Suomi/Finland 3 383 074 Total 258 913 372 (b) Quantity of each product to be withdrawn from the Community intervention stocks for distribution in each Member State subject to the maximum amounts laid down in (a): (tonnes) Member State Cereals Rice (paddy rice) Butter Sugar Belgique/BelgiÃ « 12 000 2 000 Ã eskÃ ¡ republika 270 26 50 Eesti 3 000 EllÃ ¡da 11 760 3 900 EspaÃ ±a 110 000 13 650 6 443 France 82 641 23 641 6 500 3 338 Ireland 80 Italia 122 465 20 000 3 570 6 847 Latvija 3 280 Lietuva 12 000 2 760 MagyarorszÃ ¡g 52 000 900 Malta 1 550 Polska 120 230 2 400 8 298 Portugal 20 000 14 000 3 300 1 435 Slovenija 2 610 653 Suomi/Finland 16 500 500 500 Total 570 306 61 541 30 026 33 224 (c) Quantities of cereals authorised for removal from intervention stocks to pay for the supply of rice or rice based products mobilised on the market, subject to the maximum amounts laid down in (a): Member State Tonnes Belgique/BelgiÃ « 4 146 France 25 590 Lietuva 5 000 Total 34 736 ANNEX II (a) Grants to Member States for purchase of skimmed milk powder on the Community market subject to the maximum amounts laid down in Annex I(a): Member State Euros Belgique/BelgiÃ « 2 893 618 Ã eskÃ ¡ republika 17 469 Eesti 5 190 EllÃ ¡da 4 192 560 France 13 494 861 Italia 39 261 578 Luxembourg 76 864 MagyarorszÃ ¡g 1 397 520 Malta 118 789 Polska 16 770 240 Slovenija 527 564 Total 78 756 283 (b) Grants to Member States for purchase of rice on the Community market subject to the maximum amounts laid down in Annex I(a): Member State Euros Eesti 300 EspaÃ ±a 2 400 000 Malta 90 750 Slovenija 90 000 Total 2 581 050 ANNEX III Intra-Community Transfers authorised under the plan for 2007 Product Quantity (tonnes) Holder Consignee 1. Common wheat 2 207 MMM, Suomi/Finland PÃ µllumajanduse Registrite ja Informatsiooni Amet, Eesti 2. Common wheat 11 760 BLE, Deutschland OPEKEPE, EllÃ ¡da 3. Common wheat 110 000 ONIGC, France FEGA, EspaÃ ±a 4. Common wheat 103 429 BLE, Deutschland AGEA, Italia 5. Common wheat 19 036 AMA, Ã sterreich AGEA, Italia 6. Common wheat 5 637 MMM, Suomi/Finland Agricultural and Food Products Market Regulation Agency, Lietuva 7. Common wheat 1 550 ONIGC, France National Research and Development Centre, Malta 8. Common wheat 20 000 ONIGC, France INGA, Portugal 9. Common wheat and other cereals 2 610 MVH, MagyarorszÃ ¡g AAMRD, Slovenija 10. Rice 23 641 OPEKEPE, EllÃ ¡da ONIGC, France 11. Rice 20 000 OPEKEPE, EllÃ ¡da Ente Risi, Italia 12. Rice 14 000 OPEKEPE, EllÃ ¡da INGA, Portugal 13. Butter 3 511 Department of Agriculture and Food, Ireland Office de l'Elevage, France 14. Sugar 3 338 FEGA, EspaÃ ±a ONIGC, France 15. Sugar 2 760 ARR, Polska Agricultural and Food Products Market Regulation Agency, Lietuva 16. Sugar 1 435 FEGA, EspaÃ ±a INGA, Portugal 17. Sugar 500 ARR, Polska MMM, Suomi/Finland